Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [M. William Boiler, A.J.], entered September 22, 2016) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]).
Present — Whalen, P.J., Carni, NeMoyer, Curran and Troutman, JJ.